DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 08/23/2022.  Claims 24-39 are now pending in the present application.
Claim rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112, first paragraph, are withdrawn based on Applicant’s clarification as filed on 08/23/2022.
Allowable Subject Matter
Claims 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, the prior arts of the record, Korhonen et al. (US 20060143297 A1) (hereinafter Korhonen) in combination with Levien et al. (US 20060115067 A1) (hereinafter Levien), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Korhonen discloses an electronic device including a controller, a memory, and a Bluetooth transceiver (Fig. 3), wherein the controller is configured to:
(a) detect, via the Bluetooth transceiver of the electronic device, a cellular phone by sensing a Bluetooth signal from the cellular phone; (b) form a connection between the electronic device and the cellular phone via the Bluetooth transceiver of the electronic device; (c) receive, from the cellular phone via the connection, at least one communication from the cellular phone including network login information; (d) cause the network login information to be stored in the memory of the electronic device (FIG. 1 and 7, par. 0032 and 0073, “the first mobile telecommunications terminal 100 and second mobile telecommunications terminal 101 may be adapted to communicate directly with each other by means of a short range wireless communication link 109, such as Bluetooth… ”).
Levien discloses forwarding of information from the electronic device to the cellular phone, and thereafter, forward information to the cellular phone (Fig. 1, par. 0028, “When a second communications device 102, 110, or 116 is detected to be in proximity to the first communications device 112 which is engaged in a call, the call may be transferred in a substantially uninterrupted manner from the first device 112 to the second device 102, 110, or 116. Providing substantially uninterrupted transfer of the call to the second device 102, 110, or 116 may include identifying the second device 102, 110, or 116 to a network 114 by which the call is provided.”; par. 0057, “To accomplish partial call transfer for data associated with a particular application, applications associated with particular communication data may be recognized. Examples of likely applications include a chat application, a messaging application, a game application, a video application, an image processing application, a music application, or an audio application”).
However, Korhonen in combination with Levien fail to disclose or teach, “(e) automatically, in response to the at least one communication, use the network login information to access an internet session with an internet service; and (f) communicate with the internet service to enable forwarding of information from the electronic device to the cellular phone, and thereafter, forward information to the cellular phone”, in combination with other limitations of the claim.
Regarding claim 32, the prior arts of the record, Korhonen in combination with Levien, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Korhonen discloses an electronic device including a controller, a memory, and a WIFI transceiver (Fig. 3), wherein the controller is configured to:
(a) detect, via the WIFI transceiver of the electronic device, a cellular phone by sensing a WIFI signal from the cellular phone; (b) form a connection between the electronic device and the cellular phone via the WIFI transceiver of the electronic device; (c) receive, from the cellular phone via the connection, at least one communication from the cellular phone including network login information; (d) cause the network login information to be stored in the memory of the electronic device (FIG. 1 and 7, par. 0032 and 0073, “the first mobile telecommunications terminal 100 and second mobile telecommunications terminal 101 may be adapted to communicate directly with each other by means of a short range wireless communication link 109, such as.. WLAN… ”). 
Levien discloses forwarding of information from the electronic device to the cellular phone, and thereafter, forward information to the cellular phone (Fig. 1, par. 0028, “When a second communications device 102, 110, or 116 is detected to be in proximity to the first communications device 112 which is engaged in a call, the call may be transferred in a substantially uninterrupted manner from the first device 112 to the second device 102, 110, or 116. Providing substantially uninterrupted transfer of the call to the second device 102, 110, or 116 may include identifying the second device 102, 110, or 116 to a network 114 by which the call is provided.”; par. 0057, “To accomplish partial call transfer for data associated with a particular application, applications associated with particular communication data may be recognized. Examples of likely applications include a chat application, a messaging application, a game application, a video application, an image processing application, a music application, or an audio application”).
However, Korhonen in combination with Levien fail to disclose or teach, “(e) automatically, in response to the at least one communication, use the network login information to access an internet session with an internet service; and (f) communicate with the internet service to enable forwarding of information from the electronic device to the cellular phone, and thereafter, forward information to the cellular phone”, in combination with other limitations of the claim.
Therefore, claims 24-39 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Lin (US 7817606 B2) discloses Method For Establishing Network Connections Between Stationary Terminals And Remote Devices Through Mobile Devices.
JUNG et al. (US 20060128306 A1) disclose Call Transfer Method For Communication Devices Such As Computer, Television, Involves Performing Uninterrupted Transfer Of Call To Communication Device Detected In Proximity To Mobile Device.
Seligmann (US 20040171367 A1) discloses Location-based Forwarding Over Multiple Networks.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642